John E. Jennings, Judge, dissenting.* I would grant the petition for rehearing. In my view the case turns on two provisions contained in the policy and two statutes of this state. The policy provided: No action at law or equity shall be . . . brought after the expiration of three years after the time written proof of loss is required to be furnished. The policy also stated: Any provision of this certificate which, on its effective date, is in conflict with the statutes of the state in which the member resides on such date, is hereby amended to conform to the minimum requirements of such statutes. Arkansas Code Annotated Section 16-56-111 (Supp. 1989) is the general statute of limitations for notes, contracts, and other instruments in writing. It provides that suit must be brought within five years after the date the cause of action accrues. Also applicable at the time was Ark. Code Ann. § 23-74-121 (1987),1 which specifically dealt with fraternal benefit societies, like the appellee here, and provided in pertinent part: (c) No life benefit certificate shall be delivered or issued for delivery in this state containing in substance any of the following provisions: (1) any provision limiting the time within which any action at law or in equity may be commenced to less than two (2) years after the cause of action shall accrue; .... The general rule, in Arkansas and elsewhere, is that a contractual provision limiting the period of time within which suit may be brought to a period shorter than the general statute of limitations is valid, unless the provision violates a statute or public policy or is unreasonably short. See Dwelling House Ins. Co. v. Brodie, 52 Ark. 11, 11 S.W. 1016 (1889) (six-month contractual limitation to sue on insurance policy held valid); Hafer v. St. Louis Southwestern Ry. Co., 101 Ark. 310, 142 S.W. 176 (1911) (six-month limitation contained in contract with common carrier upheld); 51 Am. Jur. 2d Limitation of Actions § 64 (1970). When a contract is unambiguous, its construction is a question of law for the court. C.& A. Constr. v. Benning Constr. Co., 256 Ark. 621, 509 S.W.2d 302 (1974); West v. Todd, 207 Ark. 341, 180 S.W.2d 522 (1944); Floyd v. Otter Creek Homeowners Ass’n, 23 Ark. App. 31, 742 S.W. 2d 120 (1988). Furthermore, the initial determination of whether or not a contract is ambiguous rests with the court. C. & A. Constr. Co., supra. In the case at bar, I fully agree with the trial court that the contract is not ambiguous. In seeking to harmonize different clauses of a contract, we should not give effect to one to the exclusion of another even though they seem conflicting or contradictory, nor should we adopt an interpretation which neutralizes a provision if the various clauses can be reconciled. RAD-Razorback Ltd. Partnership v. B.G. Coney Co., 289 Ark. 550, 713 S.W.2d 462 (1986); Floyd v. Otter Creek Homeowners Ass’n, 23 Ark. App. 31, 742 S.W.2d 120 (1988). The object is to ascertain the intention of the parties, not from particular words or phrases, but from the entire context of the agreement. Wynn v. Sklar & Phillips Oil Co., 254 Ark. 332, 493 S.W.2d 439 (1973); Fowler v. Unionaid Life Ins. Co., 180 Ark. 140, 20 S.W.2d 611 (1929). Here, the contract provided that suit must be brought within three years. As we have seen, such provisions are ordinarily valid. The provision did not conflict with Ark. Code Ann. § 23-74-121 (c) (1), which provided that fraternal benefit societies may not deliver certificates of insurance which limit the time for filing suit to less than two years. As I understand it, the ambiguity seen by those judges who vote to deny the petition for rehearing involves the five-year general statute of limitations, Ark. Code Ann. § 16-56-111. However, the supreme court has held that a general statute does not apply when there is a specific statute covering a particular subject matter. Cogburn v. State, 292 Ark. 564, 732 S.W.2d 807 (1987). See also Williams v. City of Pine Bluff, 284 Ark. 551, 683 S.W.2d 923 (1985); Valley Nat’l Bank v. Stroud, 289 Ark. 284, 711 S.W.2d 785 (1986); Thomas v. Easley, 277 Ark. 222, 640 S.W. 2d 797 (1982). Finally, for cases in which summary judgments were affirmed under virtually identical circumstances, see. Stroud v. Northwestern Nat’l Ins. Co., 360 So.2d 528 (La Ct. App. 1978), and S.E.A. Towing Co. v. Great Atl. Ins. Co., 688 F.2d 1000 (5th Cir. 1982). I respectfully dissent from the denial of the petition for rehearing. Cracraft, C.J., and Rogers, J., join in this dissent.   811 S.W.2d 768.    This section was repealed by Act 881 of 1989, effective January 1, 1990.